Citation Nr: 0611400	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly death pension based upon being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel
INTRODUCTION

The veteran had active service from September 1943 through 
December 1948, and again from June 1953 through December 
1954.  He died in December 2000.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The appellant is not confined to her home by reason of her 
disabilities.


CONCLUSION OF LAW

The criteria for special monthly death pension due to 
housebound status are not met.  38 U.S.C.A. §§ 1502, 1541 
(West 2002); 38 C.F.R. § 3.351 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2001, VA denied the appellant's claim for pension 
because her annual income exceeded that set by law as 
allowable for a surviving spouse.  VA also denied her claims 
for aid and attendance and housebound benefits.  She appealed 
the denial of housebound benefits only.  The preponderance of 
the evidence is against her claim, because she is not 
presently confined to her home due to any disability.

If the surviving spouse does not qualify for increased 
benefits for aid and attendance, increased death pension 
benefits may still be payable at the housebound rate.  38 
U.S.C.A. § 1541(e); 38 C.F.R. § 3.351(a)(5).  For purposes of 
increased death pension, a surviving spouse is permanently 
housebound when she is substantially confined to her house 
(ward or clinical areas, if institutionalized) or immediate 
premises due to permanent disability or disabilities that are 
reasonably certain to remain throughout her lifetime.  38 
U.S.C.A. § 1502(c); 
38 C.F.R. § 3.351(f).

In this case, although several treatment reports indicate 
that the veteran was escorted to her appointments, the record 
is otherwise devoid of evidence that the appellant is 
housebound.  In December 2004, a VA examiner noted that the 
appellant was driven to the appointment by a friend, and that 
she has walked with a cane ever since her 2004 left hip 
injury, but that she is not permanently bedridden.  She 
reported that she showers, cooks, does laundry, cleans, and 
visits her brother next door all on her own, all on a daily 
basis.  The appellant leaves the house to go to medical 
appointments, do her shopping, and pay her bills, all with 
the aid of an attendant or help of a friend.  There is no 
indication in the record that the appellant is confined to 
her house due to any disability, either temporarily or for 
her lifetime.  Thus, special monthly pension due to 
housebound status is not warranted. 

Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the appellant of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the appellant is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the appellant's behalf.  VA must also ask the appellant to 
submit to VA any pertinent evidence in her possession.  
38 C.F.R. § 3.159(b)(1) (2005).

VA gave the appellant adequate notice via March 2004 and 
August 2005 letters, as well as the February 2002 Statement 
of the Case (SOC).  The March 2004 letter notified her of the 
evidence needed to establish entitlement to death pension 
benefits, and the February 2002 SOC notified her of what was 
necessary to establish housebound status.  The March 2004 
letter also notified the appellant of what she was expected 
to provide and what VA would obtain on her behalf.  The 
August 2005 letter asked her to provide VA with any evidence 
she may have pertaining to her appeal.  Thus, the letters and 
SOC satisfied VA's duty to notify.  Any defect with respect 
to the timing of the notice requirement was harmless error.  
The appellant was furnished content-complying notice and 
proper subsequent VA process, thus curing any error in the 
timing.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist the appellant in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the appellant obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2005).  Here, the claim 
file contains the appellant's treatment records and the 
December 2004 VA examination report.  The appellant 
requested, but then cancelled a hearing.  She has not 
notified VA of any additional available relevant records with 
regard to her claim.  As such, VA met its duty to assist.

In light of the denial of the appellant's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to her under the 
holding in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 
2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the appellant in adjudicating this appeal.




ORDER

Entitlement to special monthly death pension based upon being 
permanently housebound is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


